
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.17



CONSULTING AGREEMENT


        This CONSULTING AGREEMENT ("Agreement") is made effective February 1,
2004, by and between ULTIMATE ELECTRONICS, INC., a Delaware corporation with its
principal place of business at 321 West 84th Avenue, Suite A. Thornton, Colorado
("Ultimate"), and BEALE INTERNATIONAL, INC., a Colorado corporation with its
principal place of at 1571 Race Street, Suite 200, Denver, Colorado
("Consultant").

        WHEREAS, Ultimate desires to retain the services of Consultant, and
Consultant desires to perform certain consulting and related services for
Ultimate;

        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the parties hereby agree as follows:

1.Description of Services.    Consultant agrees to provide such consulting and
related services as may be requested by Ultimate, including, but not limited to,
those services set forth on Exhibit A (the "Services").

2.Confidentiality.

(a)Ultimate acknowledges that Consultant has or may have other business
interests or requirements that Consultant will pursue during Consultant's
consultancy hereunder; provided, however, that Consultant shall not, either
during the term of this Agreement or thereafter, either directly or indirectly,
disclose or cause to be disclosed any Confidential Information (defined below)
to any individual or entity other than to Ultimate's President and Chief
Executive Officer or individuals to whom Consultant has authorization from
Ultimate's President and Chief Executive Officer to send such Confidential
Information. Consultant shall not directly or indirectly, either during the term
of this Agreement or thereafter, use or cause to be used such Confidential
Information in a manner that conflicts with the best interests of Ultimate.

(b)The term "Confidential Information" shall include, but not be limited to, the
whole or any portion or phase of (i) any confidential, or proprietary or trade
secret, technical, business, marketing or financial information, whether
pertaining to (1) Ultimate or its affiliates, (2) its or their clients and
customers, or (3) any third party which Ultimate or its affiliates is under an
obligation to keep confidential, including, but not limited to, methods,
know-how, techniques, systems, processes, software programs, works of
authorship, customer lists, supplier lists, projects, plans, and proposals, and
(ii) any software programs and programming prepared for Ultimate's benefit
whether or not developed, in whole or in part, by Consultant. For purposes of
this Agreement, "Confidential Information" shall include, but shall not be
limited to, strategies, analysis, concepts, ideas, or plans; operating
techniques; demographic and trade area information; prospective site locations
know-how; improvements; discoveries, developments; designs, techniques,
procedures; methods; machinery, devices; drawings; specifications; forecasts;
new products; research data, reports, or records; customer information
including, but not limited to, present or prospective customer lists, profiles,
or preferences; marketing or business development plans, strategies, analysis,
concepts or ideas; dealer agreements and information; contracts; general
financial information about or proprietary to Ultimate, including, but not
limited to, unpublished financial statements, budgets, projections, licenses,
costs, and fees; pricing strategies and discounts; personnel information; and
any and all other trade secrets, trade dress, or proprietary information, and
all concepts or ideas in or reasonably related to Ultimate's business. The term
Confidential Information shall not include any information generally available
to the public or publicly disclosed by Ultimate (other than by the act or
omission of Consultant), information disclosed to Consultant by a third party
under no duty of confidentiality to Ultimate or its affiliates, or information
required by law or court order to be disclosed by Consultant.

--------------------------------------------------------------------------------

(c)Upon termination of this Agreement or at any other time upon request by
Ultimate, Consultant shall promptly deliver to Ultimate all Confidential
Information (and all copies or reproductions of such materials) and all other
property of Ultimate and its affiliates. All information, equipment, materials
and data of every kind and description that Consultant receives, directly or
indirectly, from Ultimate or from a third party on behalf of Ultimate is and
shall remain property of Ultimate.

(d)In the event that disclosure of proprietary information is required by
governmental authorities or under judicial or administrative order, Consultant
shall be exempt from the provisions of this Section 2 with respect to such
disclosure requirement or order. Consultant agrees to immediately notify
Ultimate upon receipt of any such disclosure requirement or order unless
prohibited to do so by the issuing governmental, judicial or administrative
agency.

(e)Consultant acknowledges that any breach of the provisions of this Section 2
shall result in serious and irreparable injury to Ultimate for which Ultimate
cannot be adequately compensated by monetary damages alone. Consultant agrees,
therefore, that, in addition to any other remedy it may have, Ultimate shall be
entitled to seek and receive both temporary and permanent injunctive relief,
plus Ultimate costs and attorneys' fees incurred by Ultimate in enforcing this
Section 2. This Section 2 shall survive any termination of this Agreement.



3.Independent Contractor Status.    Consultant and Ultimate understand and
intend that Consultant shall perform the Services specified under this Agreement
as an independent contractor and not as an employee of Ultimate. The manner of
and means by which Consultant executes and performs Consultant's obligations
hereunder are to be determined by Consultant in Consultant's reasonable
discretion. Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, Ultimate or
to bind Ultimate in any manner, unless, in each instance, Consultant receives
the prior written approval of Ultimate's President and Chief Executive Officer
to so assume, obligate or bind Ultimate. Consultant is not required to work full
time for Ultimate and may perform services for other companies; provided,
however, that Consultant agrees to abide by any and all obligations to Ultimate
regarding protection of Confidential Information as set forth above; and
provided, further, that Consultant does not consult with any retailer of
consumer electronics products without the prior written consent of Ultimate's
President and Chief Executive Officer. Consultant shall not be required to
submit regular written reports, but shall periodically report on Consultant's
progress in writing to Ultimate in achieving the goals set forth by Ultimate.
Consultant shall be paid in accordance with Section 5 below.

4.Term and Termination.

(a)This Agreement shall be for a period of three (3) years and will be
automatically renewed for an additional one (1) year unless either party gives
the other party written notice of non-renewal by December 31, 2006. Upon such
notice by Ultimate, Consultant is not authorized to take any further actions on
behalf of Ultimate or to perform any other Services under this Agreement.

(b)Notwithstanding any other provision of this Agreement, Ultimate may terminate
this Agreement (i) immediately upon written notice to Consultant in the event
that Consultant violates the terms of this Agreement; or (ii) upon 30-days'
written notice before the anniversary date of this Agreement if Consultant has
not been successful in filling at least one key management position during the
preceding year. Upon any such termination, Ultimate shall have no further
liability hereunder, except for payment of that portion of the monthly
consulting fee that is accrued but unpaid. Upon such notice by Ultimate,
Consultant is not authorized to take any further actions on behalf of Ultimate
or to perform any other Services under this Agreement.

2

--------------------------------------------------------------------------------

(c)All requests for reimbursement of expenses incurred prior to the effective
date of termination shall be paid in accordance with Section 5(b).



5.Compensation.

(a)Consulting Fees. In consideration of Consultant providing the Services and
performing the obligations hereunder, Ultimate shall pay Consultant a consulting
fee for services rendered by Consultant of $54,960 per year, payable in equal
monthly installments of $4,580.

(b)Expenses. Ultimate shall reimburse Consultant for all reasonable business and
travel expenses incurred by Consultant while providing the Services under this
Agreement. All requests for reimbursement of expenses shall be paid within
30 days of receipt by Ultimate.

(c)Payment. Ultimate shall make payment of consulting fees no later than the
last business day of the month following the month the Services are performed.
All payments will be made to Consultant.

(d)Taxes. Consultant shall be responsible for all taxes and similar payments
arising out of any activities contemplated by this Agreement, including without
limitation, federal, state, and local income tax, social security tax (FICA),
self employment taxes, unemployment insurance taxes and all other taxes, fees
and withholding.

(e)Benefits. Neither Consultant nor any employee of Consultant is an employee of
Ultimate and, therefore, shall not be entitled to any benefits, coverages or
privileges, including, without limitation, social security, unemployment
compensation insurance, workers' compensation insurance, medical or pension
payments, made available to employees of Ultimate. Notwithstanding the
foregoing, nothing in this Agreement shall affect the entitlement of Robert W.
Beale to the benefits he receives as a member of Ultimate's Board of Directors,
including, but not limited to, director and officer liability insurance
coverage.

6.Intellectual Property.    All past and future work product (collectively
referred to as "Works") created in whole or in part by Consultant for Ultimate,
including all intellectual property rights embodied therein, shall belong to
Ultimate. Consultant acknowledges and agrees that such Works constitute trade
secrets, Confidential Information, works-for-hire, and proprietary information
of Ultimate. Consultant hereby assigns to Ultimate all right, title, and
interest, including, without limitation, all patent, copyright and trade secret
rights with respect to any Works. Consultant may use such Works solely for the
benefit of Ultimate. Consultant will take all reasonable actions, at
Consultant's expense, to transfer all rights in and to the Works to Ultimate.
This Section 6 shall survive any termination of this Agreement.

7.Indemnification.    Consultant shall indemnify and hold Ultimate, its
officers, directors, employees, and agents from any and all claims, actions, or
causes of action, relating to, resulting from or arising out of (a) any taxes,
insurance costs, and benefit costs, arising from claims that Consultant is an
employee of Ultimate; (b) the failure to provide insurance coverage as set forth
herein; (c) the infringement, or alleged infringement, by Consultant of any
intellectual property right or other property or proprietary rights of Ultimate
and/or any third party; and (d) any act, statement, or omission by Consultant
arising out of this Agreement or any Services performed hereunder and resulting
in any claim, actions, causes of action, or proceedings against Ultimate. This
Section 7 shall survive any termination of this Agreement.

8.Insurance Coverages.    Consultant shall be solely responsible for all of
Consultant's own insurance and shall at all times maintain such types and
amounts of insurance coverage (including automobile and workers compensation
insurance) as is acceptable or required by Ultimate. No workers' compensation
insurance or unemployment compensation insurance will be obtained by Ultimate on
behalf of Consultant or any employee of Consultant.

3

--------------------------------------------------------------------------------

9.Notices.    All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery, upon confirmation
of receipt if by facsimile or upon deposit in the United States Post Office, by
registered or certified mail, postage prepaid, addressed to the other party at
the following:


Ultimate:   Consultant:
Ultimate Electronics, Inc.
321 W. 84th Avenue, Suite A
Thornton, Colorado 80260
Attn: President and Chief Executive Officer
Telephone: 303-801-4002
Facsimile: 303-412-2502
 
Beale International
1571 Race Street, Suite 200
Denver, CO 80206-1307
Attn: Robert W. Beale
Telephone: 303-377-1003
Facsimile: 303-377-9766

10.Entire Agreement.    This Agreement contains the entire agreement between the
parties with respect to the matters contemplated herein. No promises or
representations have been made by Ultimate or Consultant other than those
contained in this Agreement.

11.Amendment.    This Agreement may be amended or modified only by a written
instrument executed by both Ultimate and Consultant.

12.Assignment; Subcontracting.    Consultant may not assign this Agreement or
any of Consultant's rights hereunder, or delegate or subcontract any of
Consultant's obligations hereunder, without the prior written consent of
Ultimate. Ultimate may assign this Agreement without the consent of Consultant.

13.Governing Law and Forum.    This Agreement and all disputes arising hereunder
shall be subject to, governed by and construed in accordance with the laws of
the State of Colorado, without regard to conflict of laws provisions. All
disputes arising under or relating to this Agreement shall be resolved in the
federal or state courts of Denver, Colorado.

14.Waiver.    No delay or omission by Ultimate in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by Ultimate on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

15.Severability.    In the event that any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have entered into this Agreement
effective as of the date first set forth above.


ULTIMATE ELECTRONICS, INC.
 
 
By:
/s/  DAVID J. WORKMAN      

--------------------------------------------------------------------------------


 
  Name: David J. Workman     Title: President and Chief Executive Officer    
Subscribed and sworn to before me this 23rd day of March, 2004.
 
 
 
NOTARY PUBLIC
 
 
 
/s/  DEANA CONRAD      

--------------------------------------------------------------------------------

My commission expires 02/04/07
 
 
 
[NOTARY SEAL]
BEALE INTERNATIONAL
 
 
By:
/s/  ROBERT W. BEALE      

--------------------------------------------------------------------------------


 
  Name: Robert W. Beale     Title: President    
Subscribed and sworn to before me this 23rd day of March, 2004.
 
 
 
NOTARY PUBLIC
 
 
 
/s/  DEANA CONRAD      

--------------------------------------------------------------------------------

My commission expires 02/04/07
 
 
 
[NOTARY SEAL]

5

--------------------------------------------------------------------------------




EXHIBIT A
DESCRIPTION OF SERVICES


        Consultant will recruit candidates for certain key management positions
for Ultimate, as designated by Ultimate. The approach Consultant will follow to
recruit for each of these positions is as follows:

1.Develop an Understanding of Ultimate Electronics and its Environment.

Before Consultant begins a search, Consultant will meet with key people to
define the skills and personal characteristics required for the position.

2.Create Position Specifications.

Consultant will work with Ultimate to draft position specifications that include
the job title, reporting relationships, job responsibilities, education,
experience, performance criteria, and compensation. These specification sheets
will serve as Consultant's working guides.

3.Identify Qualified Candidates.

To source qualified candidates, Consultant uses Consultant's existing network as
well as research organizations with characteristics similar to Ultimate.
Consultant will then contact those people directly to assess their interest
and/or obtain their recommendations for other potential candidates. Consultant
may also decide to do some advertising for the position. Prior to such
advertising, Consultant will consult with Ultimate's President and Chief
Executive Officer to determine whether Ultimate can be identified in the search.
Ultimate agrees to forward all candidates (internal and external) identified by
Ultimate as worthy of consideration to Consultant.

4.First Interview with Potential Candidates and Subsequent Assessment.

Consultant will interview in depth by phone candidates who appear most qualified
and interested. If Consultant determines that a candidate is the right "fit",
Consultant will send such candidate the Personal Profile System (DISC) and the
Keirsey Temperament Sorter (based on Myers Briggs). Consultant will contact
Ultimate's President and Chief Executive Officer to review the candidate's
backgrounds and the profile results.

5.Personal Interviews with Qualified Candidates.

Consultant will interview the final candidates in person to assess character,
personality and potential "chemistry" match, as well as to further evaluate
accomplishments, capabilities, and personal goals.

6.Presentation of Best-Qualified Candidates.

Consultant will send the final candidates to Ultimate to interview. Consultant
will assist Ultimate in planning and structuring the interview process and will
coach Ultimate's employees on interviewing skills as needed.

7.Executive Appraisal.

Consultant shall arrange for an appraisal, at Ultimate's expense, by
Psychological Associates® of Clayton, Missouri, or such other executive
appraisal firm designated by Ultimate, of any candidate that Ultimate's
President and Chief Executive Officer has expressed a desire to hire.

8.Conduct Reference Checks.

Consultant will perform reference checks on candidates that Ultimate's President
and Chief Executive Officer has expressed a desire to hire. Consultant will ask
the candidates for references who can speak directly about their on-the-job
performance (e.g. supervisors, colleagues, and direct reports). Consultant will
present to Ultimate confidential references summarizing Consultant's findings.

6

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.17



CONSULTING AGREEMENT
EXHIBIT A DESCRIPTION OF SERVICES
